Citation Nr: 1538444	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-14 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to March 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing he was granted a 60-day abeyance period for the submission of additional evidence.  That time period lapsed; no additional evidence was received.  

The Veteran had initiated an appeal of the effective date assigned by a November 2011 rating decision, which awarded service connection for mood disorder with both anxiety and depressive features.  At the May 2015 hearing (following the issuance of an August 2013 statement of the case), the Veteran withdrew his appeal for an earlier effective date for the award of service connection for a mood disorder.  The Veteran had also initiated an appeal of a January 2012 denial of service connection for sleep apnea.  An August 2013 rating decision granted service connection for mixed sleep apnea, rated 100 percent, effective June 27, 2011.  Consequently, those matters are no longer pending appeal.  

At the May 2015 videoconference hearing, the Veteran raised the issue of a petition to reopen a claim of service connection for tinnitus, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

It is not in dispute that the Veteran has a hearing loss disability, as bilateral sensorineural hearing loss was diagnosed on December 2010 VA examination.  It is reasonably conceded that the Veteran was exposed to noise trauma in service, based on his testimony about his duties as a radio relay and carrier operator and his exposure to small arms fire and grenade explosions during training.  What remains to be established is a nexus between the current hearing loss disability and his service/noise trauma therein.  At the May 2015 hearing, the Veteran testified that during basic training he began to perceive a decrease in hearing acuity which has progressively worsened since.  He stated that in about 2003 he sought treatment from a private audiologist who informed him that he had hearing loss.  A review of the record did not find any private audiology records from 2003.  As any records of postservice treatment for hearing loss are potentially relevant to the Veteran's bilateral hearing loss claim, they must be sought.  

Additionally, as the case is already being remanded, any updated records of VA treatment the Veteran has received for his hearing loss disability, which are constructively of record, should be secured.  

Although the December 2010 VA examination report appears facially adequate for rating purposes, an accurate and complete history of the hearing loss disability is not reflected by the current record and cannot be discerned without the records sought on remand.  Accordingly, an addendum opinion should be obtained once the additional records of private treatment have been secured.  

Accordingly, the case is REMANDED for the following action:

1. Please ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for hearing loss, to specifically include information adequate to identify the private audiologist he saw 10 to 12 years ago, and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  After obtaining any necessary authorizations from the Veteran, please attempt to secure complete records of such evaluations and/or treatment from all providers identified.  If any private provider does not respond to a request, the Veteran is reminded that ultimately it is his responsibility to ensure that pertinent private records are received.  

2.  Please secure for the record any updated records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for his hearing loss disability.  

3.  Thereafter, if and only if additional relevant evidence is associated with the record, please request an addendum opinion to the December 2010 VA examination report regarding whether or not the Veteran's bilateral hearing loss disability is at least as likely as not (a probability of 50% or greater) related to his service.  The entire record, including a copy of this remand, must be reviewed by the examiner.  The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

4. The AOJ should then review the record, arrange for any further development necessary, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

